DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.

Claim Objections
Claims 3-6 and 9 are objected to because of the following informalities:  		As to claims 3 and 5, the limitation appears to read “a first width at the planar top surface”.													As to claim 4, the limitation does not appear to further limit the scope.			As to claims 6 and 9, the limitation appears to read “the planar top surface of .											Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-11, and 17 of U.S. Patent No. 9,484,462 B2 in view of U.S. Patent Application Publication No. 2007/0102756 A1 to Lojek (“Lojek”).											Claim 1, 4, and 5 of U.S. Patent No. 9,484,462 B2 reads on Claims 1-2, 6-7, and 10 of current application as the second distance of about 40 nanometers or 100 nanometers is from the transition location to the planar top surface and the third distance of 300 nanometers is from the base to the planar top surface that arrive the ratio of about 0.13 to 0.3. Further, the limitation “third portion” is met by the “upper portion” where “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com. Furthermore, Lojek does disclose the first portion (119, 121) is doped forming a source/drain region (119, 121) and further comprising: a gate structure (115B) on the top surface of the isolation structure (111B) and over the .											
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-13, and 17-18 of U.S. Patent No. 9,484,462 B2 in view of U.S. Patent Application Publication No. 2010/0155848 A1 to Pillarisetty et al. (“Pillarisetty”). 								Claims 10 and 12-13 of U.S. Patent No. 9,484,462 B2 reads on Claims 15-17 and 20 of current application where “a channel region within the fin structure proximate to the second substrate surface; a gate structure over the channel region” and “the fin structure has a substantially constant width from the second substrate surface to about the transition location” can read on the recited “an upper portion proximate to the first substrate surface having a first sidewall portion interfacing a gate structure formed thereon wherein the first sidewall portion interfaces a second sidewall portion and a planar top surface of the upper portion interfacing the gate structure.” The “upper portion” reads on the recited “middle portion” and the “lower portion” reads on the recited “lower portion.” The first distance of about 40 nanometers or 100 nanometers is from the transition location to the second substrate surface and the second distance of 300 nanometers is from the base to the second substrate surface that arrive the ratio of about 0.13 to 0.3. Lastly, Pillarisetty teaches fin structures are adjacent to each other such that the curved with the continuously decreasing slope third sidewall portion .	

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Fang et al. (US 2008/0171416 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815